PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/420,785
Filing Date: 1 January 2017
Appellant(s): Kusbel et al.



__________________
Tyler J. Mantooth
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on or about 16 February 2021.

(1) GROUNDS OF REJECTION REVIEWED ON APPEAL
Appellant takes appeal of the Final Office Action dated 18 September 2020. 
Every ground of rejection set forth in the Final Office Action dated 18 September 2020, from which the appeal is taken, is maintained by the examiner.  

(2) RESPONSE TO ARGUMENT
The legal concept of prima facie obviousness allocates the burden of producing evidence between Appellant and the examiner.  MPEP 2142.  The patent examiner must first set forth a prima facie case, supported by evidence, showing why the claims at issue would have been obvious in light of the prior art.  MPEP 2142.  Once the examiner sets out this prima facie case, the burden shifts to the patentee to provide evidence, in the prior art or beyond it, or argument sufficient to rebut the examiner's evidence.  MPEP 2142.  The burden shifting nature of a prima facie standard requires meeting the burdens of production and persuasion.  For example, the key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reasons why the invention would have been obvious.  MPEP 2142.  The arguments of appellant with respect to each ground of rejection and the basis therefor, including citations of statutes, regulations, authorities and parts of the record relied on, should be presented.  The arguments shall explain why the examiner erred as to each ground of rejection contested by appellant.  MPEP 1205.02 citing Ex parte Frye, 94 USPQ2d 1072, 1075-76 (BPAI 2010) (per curiam) (precedential) and In re Jung, 637 F.3d 1356, 98 USPQ2d 1174 (Fed. Cir. 2011).  A statement which merely points out what a claim recites will not be considered an argument for patentability of the claim.  MPEP 1205.02.  The ultimate determination of patentability is based on the entire record, by a 

Appellant’s Argument 1
Appellant argues “an ordinary artisan would understand the claimed movement of data between different memories as an exercise to meet the terms of a quality of service (QoS) agreement at the lowest cost to a client.”  Appeal Brief [Pg. 5, Para. 3].  Examiner disagrees with Appellant’s argument.  There are several grounds upon which this examiner basis its disagreement.  First, Appellant’s argument is based upon claim elements not recited in the claims.  Appellant points to Claim 1 as its representative claim.  Appeal Brief [Pg. 5 Para. 1-2].  Claim 1 recites:
A method comprising: storing a data packet generated by a client in a first memory of a data storage server, the data storage server comprising first, second, and third memories connected to a controller, a data migration module, and a prediction module; copying the data packet to the second memory proactively as directed by the prediction module; and migrating the data packet from the first memory to the third memory with the controller as directed by the data migration module in response to copying of the data packet, the data packet being moved to satisfy a quality of service agreement between a host and the client while at a lowest cost per unit of data storage determined by the data migration module. 

Appellant asserts Claim 1 includes meeting “the terms of a quality of service (QoS) agreement at the lowest cost to a client.”  Appeal Brief [Pg. 5, Para. 3].  However, Claim 1 does not recite a QoS at the lowest cost to a client.  Emphasis Added.  Instead Claim 1 recites “to satisfy a quality of service agreement between a host and the client while at a lowest cost per unit of data storage determined by the data migration module.”  Whether the lowest cost has any association with the client, host, another system member, or anything else is left ambiguous.  What is required by the claim language is 
Additionally, the combination of Plamondon (US 2008/0229020 A1 referred hereinafter as Plamondon) with Muthirisavenugopal et al (US 9,116,914 B1 referred hereinafter as Muthirisavenugopal) teaches each and every element of Claim 1 and also teaches “the claimed movement of data between different memories as an exercise to meet the terms of a quality of service (QoS) agreement at the lowest cost to a client” as argued by Appellant.  For example, Plamondon [0017-0026; Fig. 4A, #422, #424, #426] teaches three memories labeled Small Objects, Medium Objects, and Large Objects.  These first, second, and third memories are connected to an appliance (controller), Network Optimization Engine (prediction module), Tier Manager (prediction module / data migration module), and Cache Manager (data migration module).  Plamondon [0269, 0566; Fig. 4A, #238, #402, #232].  The role of Plamondon’s cache manager and tier manager is to manage data migration among these tiers.  Tier management is accomplished by managing the maximum number of objects and the object sizes for each tier.  Plamondon [0364].  Each of the logical storage units are referred to as “chunks” of data residing in each tier.  Plamondon [0367].  Each chunk is maintained by the assignment of unique identifiers and the assignment of sets for each of small objects, medium objects, and large objects.  Plamondon [0367].  Each of the small, medium, or large objects are given those labels based on access rates and the access frequency.  Plamondon [0367].  Similarly, the tier manager is a module for increasing or decreasing a maximum number of objects or a maximum object size for any one of the tiers responsive 
Improving Plamondon’s data migration is Muthirisavenugopal’s data migration mechanism.   Both Plamondon and Muthirisavenugopal manage data based on access frequency.  Compare Plamondon [0367, 0371] with Muthirisavenugopal [Col. 2 Lines 6-7].  Frequently accessed data is migrated to high cost, high performance memory.  Muthirisavenugopal [Col. 2 Lines 6-7].  Less frequently accessed data is migrated to low cost, lower performing memory.  Muthirisavenugopal [Col. 2 Lines 6-8].  Muthirisavenugopal applies data access frequency to a migration mechanism in a multi-tiered storage system, with each tier having different cost and performance parameters to obtain a desired quality of service where quality of service is defined as the ability to provide different priority to different applications, users, data flows, or performance.  Muthirisavenugopal [Col. 1 Lines 64-67, Col. 2 Lines 1-3]  Data is moved to lower the costs of data by improving performance, lowering cost, maintaining efficiency, and adhering to cost and performance parameters.  Muthirisavenugopal [Col. 2 Lines 3-18].  More specifically, Muthirisavenugopal [Col. 2 Lines 3-8] teaches the utilization of the technologies and concepts presented by its invention determines whether a memory is low cost or high cost and determines what data should be placed in low or high cost memory.  Therefore, Muthirisavenugopal improves Plamondon’s assignment of data to small, medium, or large frequency access tiers by moving that data based on the cost of data.  For both Muthirisavenugopal and Plamondon the reason for creating different objects or tiers is to allocate 

Appellant’s Argument 2
Appellant argues a “[r]eview of Plamondon by the ordinary artisan would fail to discover any logical motivation to alter Plamondon alone, or combine Plamondon with Muthirisavenugopal, to move data in order to provide the lowest data storage cost to a client while satisfying a QoS agreement.”  Appeal Brief [Pg. 7 Para. 4].  Examiner disagrees with Appellant’s argument.  Appellant’s argument is not persuasive because it is not based on the proper standard and the examiner has established a proper motivation to combine Plamondon and Muthirisavenugopal.
An invention that would have been obvious to a person of ordinary skill at the time of the invention is not patentable. MPEP 2141(II) citing 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a).  As reiterated by the Supreme Court in KSR, the framework for the objective analysis for determining obviousness under 35 U.S.C. 103  is stated in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966).  MPEP 2141(II).  Obviousness is a question of law based on underlying factual inquiries. The factual inquiries enunciated by the Court are as follows:
(A) Determining the scope and content of the prior art;
(B) Ascertaining the differences between the claimed invention and the prior art; and
(C) Resolving the level of ordinary skill in the pertinent art.  MPEP 2141(II).  

The key to supporting any rejection under 35 U.S.C. 103  is the clear articulation of the reasons why the claimed invention would have been obvious. MPEP 2141(III).  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103  should be made explicit. Id.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP 2141(III).  

The combination of Plamondon and Muthirisavenugopal is the combination of prior art elements according to known methods to yield a predictable result.  A simple prior art search for the words data, cost, client, and migration in the same paragraph returned five hundred and twenty five (525) results.  See Search History [S107].  The earliest result has a priority date of 1999.  Another search of the prior art for concepts related to the storage of data, within a hierarchical storage system, as a function of cost returned nine hundred twenty nine possible pieaces of prior art.  See Search History [].  An IBM patent from 1997 contemplates a the movement of data among different layers as a function of the cost of storage in each layer.  See Coy et al (US 5,644,766) [Col. 3 Lines 40-62].  What this demonstrates is the cost based migration of the combination of Plamondon and Muthirisavenugopal contains elements found within the art as early as the late 1990s.  Because a cost based migration teaching is a historic 
Additionally, Muthirisavenugopal provides a teaching, suggestion, or motivation that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  As stated in Muthirisavenugopal’s Abstract:
Technologies are described for implementing a default migration mechanism in a storage system containing multiple tiers of storage with each tier having different cost and performance parameters. Data that is accessed more frequently can be migrated toward higher performance storage tiers while data that is accessed less frequently can be migrated towards lower performance storage tiers. Default migration behavior can be overridden by user-specified values for tier age residency policy, demotion policy, tier occupancy of volumes, and tier assignment. Data migration can be paused by the user and resumed by the user.

Mitigating the cost of data held in specific tiers while maximizing the performance of the system is a powerful motivation to combine Muthirisavenugopal’s quality of service maximizing techniques with Plamondon’s quality of service engine.  

Appellant’s Argument 3
With regard to Examiner’s 35 U.S.C. 103 rejection of Claims 10-17, Appellant argues “While the ordinary artisan would find assorted manners of computing data storage cost in Kumagai, the ordinary artisan would find the reference silent with respect to correlating QoS agreement satisfaction with data storage cost.”  Appeal Brief [Pg. 9 Para. 4].  The examiner disagrees with Appellant’s argument.  Appellant presents a piecemeal analysis of the combination of three references.  Rather than address the deficiencies of the combination of Plamondon, Muthirisavenugopal, and Kumagai, Appellant pulls a single piece of art out of the combination and argues that is does not teach correlating QoS agreement satisfaction with data 
Additionally, it should be noted that the motivation to include Kumagai with the combination of Plamondon and Muthirisavenugopal is to further control the costs associated with storing tiered data.  For example, Kumagai [0011] teaches a data location management unit manages the location of data in tiers and the migration of data among tiers.  Kumagai’s data location management unit utilizes the calculations of a cost calculation unit where the cost calculation unit calculates a stored cost for storing data in a tier, a first migration cost for migrating data to an upper tier level, and a second migration cost for migrating data to a lower tier level.  Kumagai [0011].  As the teachings of Kumagai make clear, the combination of 

Appellant’s Argument 4
Appellant argues the combination of Plamondon, Muthirisavenugopal, and Kumagai is illogical because “Muthirisavenugopal would be understood as ignoring data storage cost and exclusively relying on data age/access frequency for data migration while Kumagai ignores QoS agreements, data age, and data access frequency to compute data storage costs. That is, the ordinary artisan would conclude that neither reference teaches, or provides motivation to arrive at, choosing a memory destination for data to both satisfy a QoS agreement and provide a lowest cost of data storage to a client.”  Appeal Brief [Pg. 10 Para. 5].  This examiner disagrees with Appellant’s argument.  
Appellant’s argument is not persuasive because it argues elements not claimed.  A part of Appellant’s argument is that the choice of a memory destination for data should satisfy both a QoS and provide a lower cost of data storage to a client.  However, Claim 10 does not recite a QoS at the lowest cost to a client.  Instead Claim 10 recites “the first data packet being moved to satisfy a quality of service agreement between a host and the first client while at a lowest cost per unit of data storage between the first cost per unit of data storage and the second cost per unit of data storage.”  Whether the lowest cost has any association with the client, host, another system member, or anything else is left ambiguous.  What is required by the claim language is that the movement of the first data packet satisfies a QoS while at a lowest cost per unit of data storage between the first cost per unit of data storage and the second cost per unit of data storage.  
Similar to Appellant’s efforts to argue the “cost to the client” element that is not claimed, Appellant’s intention seems to be that the QoS is distinct from the lower cost of data storage to a client.  However, Claim 10 does not require such a construction of the breadth of the claim.  Claim 10 merely recites “the first data packet being moved to satisfy a quality of service agreement between a host and the first client while at a lowest cost per unit of data storage between the first cost per unit of data storage and the second cost per unit of data storage.”  Searching for the broadest reasonable interpretation of these elements, a person having ordinary skill in the art could come to multiple conclusions on the relationship between the QoS and the cost per unit of data storage.  For example, some reasonable interpretations would be the that cost per unit of data storage is one element of the QoS, the QoS and the cost per unit of data storage are distinct from each other, or that the QoS and the cost per unit of data are identical.  Instead of requiring the satisfaction of both a “QoS agreement and provide a lowest cost of data storage to a client,” as argued by Appellant, the claim language merely requires the satisfaction of a QoS agreement between the host and client while at a lowest cost per unit of data storage.  Because Appellant chose not to tie those elements together in a direct way, how the satisfication of the QoS and the cost per unit of data storage are met is left open to interpretation.  
Appellant’s argument is deficient for another reason as well.  Appellant states “Muthirisavenugopal would be understood as ignoring data storage cost and exclusively relying on data age/access frequency for data migration.”  This statement is demonstrably false.   Muthirisavenugopal does not ignore data storage cost.  Contrary to Appellant’s statement, Muthirisavenugopal’s invention is tasked with moving data to different tiers as a function of the 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted,
/J.F.W./            Examiner, Art Unit 2138      
                                                                                                                                                                                      Conferees:

/KEVIN L ELLIS/            Primary Examiner
                                                                                                                                                                                           
	/DAVID YI/            Supervisory Patent Examiner, Art Unit 2132                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.